Case: 21-60382     Document: 00516165609         Page: 1     Date Filed: 01/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                January 13, 2022
                                  No. 21-60382
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Darren Nickey,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:18-CR-258-1


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Darren Nickey pleaded guilty to three counts of embezzlement by an
   employee of a gaming establishment on Indian Lands. He was sentenced to,
   inter alia, an above-Sentencing Guidelines term of 36 months’ imprisonment.
   The court imposed a statutory variance based on: the underrepresentation


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60382      Document: 00516165609           Page: 2     Date Filed: 01/13/2022




                                     No. 21-60382


   of Nickey’s criminal history; record evidence he was violent towards others;
   and his lack of inclination to address his alcohol issues. He contends the
   upward variance, pursuant to 18 U.S.C. § 3553(a), was substantively
   unreasonable.
          Although post-Booker, the Guidelines are advisory only, the district
   court must avoid significant procedural error, such as improperly calculating
   the Guidelines range. Gall v. United States, 552 U.S. 38, 46, 51 (2007). If no
   such procedural error exists, a properly preserved objection to an ultimate
   sentence is reviewed for substantive reasonableness under an abuse-of-
   discretion standard. Id. at 51; United States v. Delgado-Martinez, 564 F.3d
   750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in district
   court, as is the case here, its application of the Guidelines is reviewed de novo;
   its factual findings, only for clear error. E.g., United States v. Cisneros-
   Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
          Nickey contends his above-Guidelines sentence unreasonably
   “represents a clear error of judgment in balancing the sentencing factors”.
   United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006).                   The
   reasonableness of an upward variance under § 3553(a) is evaluated under the
   totality of the relevant statutory factors for abuse of discretion. See United
   States v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008) (explaining in considering
   substantive reasonableness of sentence, “court should consider the totality
   of the circumstances, including the extent of any variance from the
   Guidelines range” (citation omitted)).
          Nickey asserts that the court erred in using his uncounted tribal-court
   convictions as a basis for the variance because one of the factors courts
   consider under Guideline § 4A1.3 (departures based on inadequacy of
   criminal history) is whether “[t]he defendant was represented by a lawyer”,
   and it is unclear from the record whether he was represented by counsel.




                                           2
Case: 21-60382      Document: 00516165609          Page: 3   Date Filed: 01/13/2022




                                    No. 21-60382


   “[Section] 4A1.3[, however,] applies only to departures—based on
   unrepresentative criminal history category—not to variances”. United States
   v. Mejia-Heurta, 480 F.3d 713, 723 (5th Cir. 2007) (emphasis in original).
          Nickey additionally contends that the court erred in balancing his:
   prior violent offenses; failure to conform to societal norms and laws; and lack
   of propensity for self-rehabilitation. See § 3553(a)(1), (2)(B)–(D) (factors
   considered in imposing a sentence). Consistent with the court’s reasons for
   the variance, however, and pursuant to the § 3553(a) sentencing factors, its
   decision to vary upwardly from the Guidelines sentencing range, as well as
   the extent of the variance, was not an abuse of discretion. See United States
   v. McElwee, 646 F.3d 328, 343 (5th Cir. 2011) (explaining deference given to
   sentencing court).
          AFFIRMED.




                                         3